Citation Nr: 0701003	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type II diabetes mellitus, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had certified active service from November 1996 
to July 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's Type II 
diabetes mellitus.  


FINDING OF FACT

The veteran's Type II diabetes mellitus has been shown to be 
manifested by no more than the required use of insulin, an 
oral hypoglycemic agent, and a restricted diet; regulation of 
activities is not required.  


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
chronic Type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.7, 4.119, Diagnostic Code 7913 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for an increased 
evaluation for his Type II diabetes mellitus, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2003, June 2004, and January 2005 which informed the 
veteran of the evidence generally needed to support a claim 
of entitlement to an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The June 2003 VCAA notice was issued prior to 
the August 2003 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for his Type II diabetes mellitus.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as the preponderance of the evidence is against his claim and 
any notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  



II.  Diabetes Mellitus

A.  Historical Review

A March 2000 letter from Kenneth A. Black, M.D., conveys that 
the veteran had diabetes mellitus which was treated with oral 
hypoglycemic agents and a restricted diet.  A June 2000 
written statement from Dr. Black clarifies that the veteran 
was initially diagnosed with diabetes mellitus in April 1998.  
In September 2000, the RO established service connection for 
Type II diabetes mellitus and assigned a 20 percent 
evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  A 20 percent 
evaluation is warranted for diabetes mellitus which requires 
the use of insulin and a restricted diet or the use of an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered to be part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  

At a July 2003 VA examination for compensation purposes, the 
veteran complained of numbness and tingling of his toes.  He 
reported that: he took insulin and Metaformin; followed an 
American Diabetic Association diet; and was seen every four 
to six months for his diabetes mellitus.  The veteran stated 
that he exercised on a regular basis.  He was diagnosed with 
Type II diabetes mellitus with no activity restriction or 
complications.  

In his August 2003 notice of disagreement, the veteran stated 
that his treating VA physicians had increased his insulin and 
Metaformin.  He reported that he had recently been found to 
be unfit for continued Army National Guard duty due to his 
Type II diabetes mellitus.  

In his May 2004 Appeal to the Board (VA Form 9), the veteran 
reiterated that his diabetes mellitus was treated with 
insulin injections and a restricted diet.  He advanced that 
his hunting and sports activities were restricted by his 
diabetes mellitus.  The veteran stated further that he 
experienced "excessive heat in my feet."  

At a June 2004 VA examination for compensation purposes, the 
examiners advanced a diagnosis of Type II diabetes mellitus 
with neither activity restriction, diabetic retinopathy, nor 
peripheral neuropathy.  

At a November 2004 hearing before a VA hearing officer, the 
veteran testified that he took insulin and Glyburide to 
control his diabetes mellitus.  He reported that he was seen 
by his physician for his diabetes mellitus every month or 
month and a half.  The veteran acknowledged that his treating 
physicians had not restricted his activities.  

In a February 2005 written statement and his December 2006 
Appellant's Brief, the accredited representative advanced 
that the record supported the assignment of an increased 
evaluation for the veteran's diabetes mellitus.  The 
accredited representative stated that the veteran's activity 
was restricted by his diabetes mellitus inasmuch the veteran 
could not hunt and participate in other sporting activities.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's Type II diabetes mellitus has been 
objectively shown to require the use of insulin, oral 
hypoglycemic agents, and a restricted diet.  The veteran's 
diabetes mellitus has been repeatedly found not to require 
regulation of his activities.  The veteran acknowledged this 
fact at the hearing on appeal.  

The accredited representative asserts that the veteran's 
apparent self-restriction of his hunting and sporting 
activities is sufficient to satisfy the criteria for 
assignment of an evaluation in excess of 20 percent under 
Diagnostic Code 7913.  However, such an argument is belied by 
the repeated specific VA examination findings that the 
veteran's Type II diabetes mellitus did not require any 
regulation of his activities.  

The Board notes further that the veteran has advanced on 
appeal that his diabetes mellitus was productive of visual 
and lower extremity sensory abnormalities.  The reports of 
the VA examinations of record expressly state that the 
veteran exhibited no diabetic complications.  In October 
2004, the RO denied service connection for both an eye 
disorder to include a disability secondary to diabetes 
mellitus and bilateral peripheral neuropathy of the feet.  
The veteran did not submit a notice of disagreement with the 
adverse rating decision.  

In the absence of any objective evidence reflecting that the 
veteran's Type II diabetes mellitus has necessitated the 
regulation of his activities or is productive of 


any associated complications, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).  


ORDER

An increased evaluation for the veteran's Type II diabetes 
mellitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


